THE THIRTEENTH COURT OF APPEALS

                                   13-17-00378-CV


                      In Re Commitment of Donald Wayne Hull


                                 On Appeal from the
                   252nd District Court of Jefferson County, Texas
                               Trial Cause No. 1000-Y


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee, The State of Texas, although it is exempt

from payment.

      We further order this decision certified below for observance.

July 18, 2019